Citation Nr: 1000370	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-06 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a claimed left eye 
disorder.  

2.  Entitlement to service connection for claimed asbestosis.  

3.  Entitlement to service connection for a claimed left foot 
disorder.  

4.  Entitlement to service connection for claimed upper right 
leg contusion and scarring.  



REPRESENTATION

Appellant represented by:	



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1990 to March 
1996, with service in the National Guard from June 1989 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in January 2007.  

In August 2007, the Board remanded the matters on appeal for 
additional development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In an August 2009 statement, the Veteran indicated that he 
wanted to appoint the Arkansas Department of Veterans Affairs 
to represent him.  Pursuant to regulation, the Veteran has a 
right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  See 38 C.F.R. § 20.600 (2009).  

In light of the Veteran's expressed desire to obtain 
representation, this matter is remanded and the RO should 
provide the Veteran with the appropriate forms for appointing 
a representative.  Any appointed representative should be 
given an opportunity to review the Veteran's file and to 
submit argument in support of the Veteran's claims.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran the 
appropriate forms for appointing 
representation.  The Veteran should be 
provided a reasonable period of time to 
respond.  If the Veteran submits a VA 
Form 21-22 in favor of a recognized 
service organization, the appointed 
organization should be provided with an 
opportunity to review the case and submit 
a VA Form 646, Statement of Accredited 
Representative.  

2.  Then, following completion of any 
indicated development, the RO should 
readjudicate the issues on appeal in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claims for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

